Case 1:21-cv-21094-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                                CASE NO.:

  PROVIDENCIA MARTELL, for herself
  and on behalf of others similarly situated,

          Plaintiff, (s)
  v.

  SUKKAH MIAMI BEACH ACQUISITIONS LLC,
  PEBB CAPITAL MANAGEMENT LLC
  a/k/a HAMPTON INN MID BEACH BY HILTON

        Defendant,
  _________________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff PROVIDENCIA MARTELL, for herself and on behalf of

  other similarly situated individuals, by and through the undersigned counsel, hereby sue Defendant

  SUKKAH MIAMI BEACH ACQUISITIONS LLC, and PEBB CAPITAL MANAGEMENT

  LLC, a/k/a HAMPTON INN MID BEACH BY HILTON, and alleges:

                                          INTRODUCTION

       1. Plaintiff brings this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§201, et

          seq. (“the Act”). Section 216 (b) for jurisdictional placement).

       2. Plaintiff contends that Defendants, in this case, violated the Fair Labor Standards Act by

          failing to pay the Plaintiff and other similarly situated individuals the proper compensation

          for every overtime hour worked at the rate of time and one-half their regular rate.




                                                Page 1 of 11
Case 1:21-cv-21094-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 2 of 11




                                  JURISDICTION AND VENUES

     3. This is an action to recover money damages for unpaid half-time overtime wages under the

        United States laws. This Court has jurisdiction pursuant to the Fair Labor Standards Act,

        29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

     4. The venue is proper in this Court because all the actions raised in this complaint took place

        in Dade County, Florida, within the jurisdiction of this Court.

                                               PARTIES

     5. At all times material to this action, Plaintiff PROVIDENCIA MARTELL, was a resident

        of Dade County within the jurisdiction of this Court. Plaintiff is a covered employee for

        purposes of the Act.

     6. Corporate Defendants SUKKAH MIAMI BEACH ACQUISITIONS LLC, PEBB

        CAPITAL MANAGEMENT LLC, a/k/a HAMPTON INN MID BEACH BY HILTON are

        foreign corporations registered to do business in Florida. Defendants have the same place

        of business in Palm Beach County, Florida. Defendants are related companies operating

        the Hampton Inn Mid Beach by Hilton, located in Miami Beach, FL.

     7. Hereinafter, Defendants SUKKAH MIAMI BEACH ACQUISITIONS LLC, and PEBB

        CAPITAL MANAGEMENT LLC, a/k/a HAMPTON INN MID BEACH BY HILTON

        will be called collectively HAMPTON INN MID BEACH BY HILTON, or Defendant)

     8. At all times material to this action, Defendant HAMPTON INN MID BEACH BY

        HILTON was Plaintiff’s employer, within the meaning of §203 of the FLSA.

     9. All the actions raised in this complaint took place in Miami Beach, Dade County, Florida,

        within this Court's jurisdiction.




                                            Page 2 of 11
Case 1:21-cv-21094-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 3 of 11




                                       GENERAL ALLEGATIONS

     10. This cause of action is brought by Plaintiff PROVIDENCIA MARTELL as a collective

        action to recover from Defendant HAMPTON INN MID BEACH BY HILTON unpaid

        half-time overtime compensation, liquidated damages, and the costs and reasonable

        attorney’s fees under the provisions of the Fair Labor Standards Act, as amended, 29 U.S.C.

        § 201 et seq (the “FLA or the “ACT”). Plaintiff also bring this action on behalf of all other

        current and former employees similarly situated to Plaintiff (“the asserted class”) and who

        worked more than forty (40) hours during one or more weeks on or after August 2019, (the

        “material time”) without being adequately compensated.

     11. Defendant HAMPTON INN MID BEACH BY HILTON is a Florida business that provides

        hospitality services. Defendant operates the Hampton Inn Mid Beach by Hilton, a luxury

        hotel and resort, located at 4000 Collins Avenue, Miami Beach 33140, where Plaintiff and

        other similarly situated individuals worked.

     12. Defendant employed Plaintiff PROVIDENCIA MARTELL from approximately August

        26, 2019, to February 22, 2021, or 78 weeks. However, for FLSA purposes, Plaintiff's

        relevant period of employment is 53 weeks. (Plaintiff did not work for 10 weeks during the

        Covid-19 quarantine, and then she was absent for 15 weeks due to a work-related injury).

     13. Plaintiff was hired as a non-exempted, full-time, hourly housekeeper and head-

        housekeepers. Plaintiff was paid a salary of $826.92 weekly.

     14. Within her relevant employment period with Defendant, Plaintiff was misclassified as a

        “Housekeeping Manager.” However, Plaintiff was just a head-housekeeper with additional

        clerical and supervisory responsibilities.




                                            Page 3 of 11
Case 1:21-cv-21094-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 4 of 11




     15. Plaintiff’s primary duty was cleaning and preparing rooms and facilities for the hotel’s

        guests, assisting at least six other housekeepers to complete their daily assigned tasks.

        Plaintiff routinely replaced absent housekeepers. Plaintiff’s duties also included

        laundering, keeping inventory of bed linen, maintaining supplies of toiletries, furnishings,

        garbage collection, and maintaining the cleanliness of the lobby, guest rooms, and public

        areas.

     16. More than 85% of Plaintiff’s duties were non-exempted manual, repetitive work, and the

        remaining 15% consisted of logistic and clerical work. Plaintiff did not have the authority

        to affect the employment conditions of other employees. Plaintiff just followed instructions

        from her managers.

     17. While performing her numerous responsibilities, Plaintiff never exercised discretion and

        independent judgment concerning any matter, and she did not qualify to be considered an

        overtime-exempted employee.

     18. During her relevant employment period with Defendant, Plaintiff had a regular schedule.

        Plaintiff worked five days per week from 7:30 AM to 5:30 PM. Plaintiff worked an average

        of 50 hours weekly. Plaintiff was not able to take bonafide lunch periods.

     19. Plaintiff is not in possession of time and payment records, but she will provide a good faith

        estimate of unpaid overtime hours based on her best recollections.

     20. Plaintiff worked more than 40 hours every week, she was paid the same salary regardless

        of the number of hours paid, but she was not paid for overtime hours.

     21. Plaintiff’ worked under the close supervision of Defendant’s managerial staff, and she also

        received orders from manager Roberto Perez.




                                             Page 4 of 11
Case 1:21-cv-21094-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 5 of 11




     22. Plaintiff did not clock in and out, but the Defendant was in complete control of Plaintiff’s

        schedule, and it was able to keep track of the time worked by Plaintiff and other similarly

        situated individuals.

     23. Therefore, Defendant willfully failed to pay Plaintiff for all her overtime hours at the rate

        of time and one-half her regular rate for every hour that she worked in excess of forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     24. Plaintiff was paid bi-weekly with checks and paystubs that did not show the number of

        days and the real number of hours worked every week.

     25. On or about August 20, 2020, Plaintiff had to take a leave due to an injury suffered while

        doing laundry work.

     26. Plaintiff returned to work on or about December 02, 2020. Plaintiff was unable to perform

        physically demanding work such as heavy lifting, vacuum, and janitorial cleaning upon her

        return.

     27. Plaintiff requested to be assigned light duty temporarily, or in the alternative, a transfer to

        another position. Defendant denied Plaintiff’s petition and fired Plaintiff on or about

        February 22, 2021.

     28. Plaintiff PROVIDENCIA MARTELL seeks to recover half-time overtime wages for every

        hour worked over 40 in a week for all the relevant weeks that she worked for Defendant,

        liquidated damages, attorney fees, and any other relief as allowable by law.




                                   COUNT I:
                  WAGE AND HOUR FEDERAL STATUTORY VIOLATION;

                                             Page 5 of 11
Case 1:21-cv-21094-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 6 of 11




                                FAILURE TO PAY OVERTIME

     29. Plaintiff PROVIDENCIA MARTELL re-adopts every factual allegation as stated in

        paragraphs 1-28 above as if set out in full herein.

     30. This action is brought by Plaintiff and those similarly situated to recover from the

        Employers HAMPTON INN MID BEACH BY HILTON unpaid overtime compensation,

        as well as an additional amount as liquidated damages, costs, and reasonable attorney’s

        fees under the provisions of 29 U.S.C. § 201 et seq., and specifically under the provisions

        of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of her

        employees for a workweek longer than 40 hours unless such employee receives

        compensation for her employment in excess of the hours above specified at a rate not less

        than one and a half-time the regular rate at which she is employed.”

     31. At all times material to this action, Defendant was and continue to be an enterprise engaged

        in interstate commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

        203(s)(1)(A). The Defendants provides lodging services to the general public, and through

        its business activity, affects interstate commerce. The Defendant has more than two

        employees recurrently engaged in commerce or the production of goods for commerce by

        regularly and recurrently using the instrumentalities of interstate commerce to accept and

        solicit funds from non-Florida sources by using electronic devices to authorize credit card

        transactions.   At all times material to this action, the annual gross revenue of the

        Employer/Defendant was always more than $500,000 per annum. Therefore, there is FLSA

        enterprise coverage.

     32. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff and those

        similarly situated worked as housekeepers, and through their daily activities, Plaintiff and



                                            Page 6 of 11
Case 1:21-cv-21094-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 7 of 11




        those similarly situated, not only regularly, handled, or otherwise worked on goods and/or

        materials that had been produced for commerce and moved in interstate commerce at any

        time in business, but Plaintiff’s activities were directed to the maintenance of the facilities

        providing services in interstate commerce. Therefore, there is FLSA individual coverage.

     33. Defendant HAMPTON INN MID BEACH BY HILTON employed Plaintiff

        PROVIDENCIA MARTELL from approximately August 26, 2019, to February 22, 2021,

        or 78 weeks. However, for FLSA purposes, Plaintiff's relevant period of employment is 53

        weeks. (Plaintiff did not work for ten weeks during the Covid-19 quarantine, and then she

        was absent for 15 weeks due to a work-related injury).

     34. Plaintiff was hired as a non-exempted, full-time, hourly housekeeper and head

        housekeeper. Plaintiff was paid a salary of $826.92 weekly.

     35. Within her relevant employment period with the Defendant, Plaintiff was misclassified as

        a “Housekeeping Manager”. However, Plaintiff was just a head-housekeeper with

        additional clerical and supervisory responsibilities.

     36. More than 85% of Plaintiff’s duties were non-exempted manual, repetitive work, and the

        remaining 15% consisted of logistic and clerical work. Plaintiff did not have the authority

        to affect the employment conditions of other employees. Plaintiff just followed instructions

        from her managers.

     37. During her relevant employment period with Defendant, Plaintiff had a regular schedule.

        Plaintiff worked five days per week from 7:30 AM to 5:30 PM. Plaintiff worked an average

        of 50 hours weekly. Plaintiff was not able to take bonafide lunch periods.

     38. Plaintiff is not in possession of time and payment records, but she will provide a reasonable

        faith estimate of unpaid overtime hours based on her best recollections.



                                             Page 7 of 11
Case 1:21-cv-21094-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 8 of 11




     39. Plaintiff worked more than 40 hours every week. However, she was paid the same salary

        regardless of the number of hours worked. Defendant failed to pay Plaintiff for overtime

        hours.

     40. Plaintiff worked under the supervision of Defendant’s managerial staff. Plaintiff also

        received orders from manager Roberto Perez.

     41. Plaintiff did not clock in and out, but Defendant was in complete control of Plaintiff’s

        schedule, and it was able to keep track of the time worked by Plaintiff and other similarly

        situated individuals.

     42. Therefore, Defendant willfully failed to pay Plaintiff for all her overtime hours at the rate

        of time and one-half her regular rate for every hour that she worked in excess of forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     43. Plaintiff was paid bi-weekly with checks and paystubs that did not show the number of

        days and the real number of hours worked every week.

     44. The records, if any, concerning the number of hours worked by Plaintiff PROVIDENCIA

        MARTELL and all other similarly situated employees and the compensation paid to such

        employees should be in the possession and custody of Defendant. However, Defendant

        did not maintain accurate and complete time records of hours worked by Plaintiff and other

        employees in the asserted class upon information and belief.

     45. Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     46. Prior to the completion of discovery and the best of Plaintiff’s knowledge, at the time of

        the filing of this complaint, the Plaintiff’s reasonable faith estimate of unpaid overtime

        wages are as follows:

         *Please note that these amounts are based on a preliminary calculation that could be
         subject to modification as discovery could dictate.

                                             Page 8 of 11
Case 1:21-cv-21094-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 9 of 11




            a. Total amount of allegedly unpaid overtime wages:

                Four Thousand Three Hundred Eighty-Three Dollars and 10/100 ($4,383.10)

            b. Calculation of such wages:

                Total time of employment: More than 78 weeks
                Total relevant period of employment: 53 weeks
                Total hours worked: 50 hours
                Total number of unpaid O/T hours: 10 hours
                Paid weekly: $826.92: 50 hours= $16.54
                Regular rate $16.54: 2 = $8.27 half-time
                Half-time O/T: $8.27 an hour

                Half-time O/T rate $8.27 x 10 O/T hours=$82.70 weekly x 53 weeks=$4,383.10
  ,
            c. Nature of wages (e.g., overtime or straight time):

                This amount represents the unpaid half-time overtime wages.

      47. At all times material hereto, the Employer/Defendant HAMPTON INN MID BEACH BY

         HILTON failed to comply with Title 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and §

         516.4 et seq. in that, Plaintiff and those similarly-situated performed services and worked

         over the maximum hours provided by the Act. Still, no provision was made by Defendant

         to properly pay Plaintiff at the rate of time and one half for all hours worked over forty

         hours (40) per workweek as provided in said Act.

      48. Defendant HAMPTON INN MID BEACH BY HILTON knew and showed reckless

         disregard of the provisions of the Act concerning the payment of overtime wages as

         required by the Fair Labor Standards Act, and Plaintiff and those similarly situated are

         entitled to recover double damages.

      49. Defendant HAMPTON INN MID BEACH BY HILTON willfully and intentionally

         refused to pay Plaintiff overtime wages as required by the United States' law and remain




                                            Page 9 of 11
Case 1:21-cv-21094-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 10 of 11




         owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment

         with Defendant, as set forth above.

     50. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

         action and is obligated to pay reasonable attorneys’ fees.

                                        PRAYER FOR RELIEF

  WHEREFORE, Plaintiff PROVIDENCIA MARTELL and those similarly situated individuals

  respectfully request that this Honorable Court:

     A. Enter judgment for Plaintiff PROVIDENCIA MARTELL and other similarly situated and

         against the Defendant HAMPTON INN MID BEACH BY HILTON based on Defendant’s

         willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

     B. Award Plaintiff actual damages in the amount shown to be due for unpaid compensation

         for hours worked in excess of forty weekly, with interest; and

     C. Award Plaintiff an equal amount in double damages/liquidated damages; and

     D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

     E. Grant such other and further relief as this Court deems equitable and just and/or available

         pursuant to Federal Law.




                                            Page 10 of 11
Case 1:21-cv-21094-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 11 of 11




                                          JURY DEMAND

      Plaintiff PROVIDENCIA MARTELL and those similarly situated demand trial by a jury of all

  issues triable as of right by a jury.

  DATED: March 22, 2021

                                                 Respectfully submitted,

                                                 By: _/s/ Zandro E. Palma____
                                                 ZANDRO E. PALMA, P.A.
                                                 Florida Bar No.: 0024031
                                                 9100 S. Dadeland Blvd.
                                                 Suite 1500
                                                 Miami, FL 33156
                                                 Telephone: (305) 446-1500
                                                 Facsimile: (305) 446-1502
                                                 zep@thepalmalawgroup.com
                                                 Attorney for Plaintiff




                                            Page 11 of 11
